Citation Nr: 0920014	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for anxiety reaction with 
depressive elements, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1941 to 
August 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 30 percent rating for anxiety reaction with depressive 
elements.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's anxiety reaction with depressive elements is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as:  depressed mood, anxiety, and chronic sleep 
impairment.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety 
reaction with depressive elements have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is currently in receipt of a 30 percent rating 
for his disability under DC 9400, which applies to anxiety 
reaction with depressive elements.

Under Diagnostic Code 9400, a 30 percent rating is assigned 
for a mental disorder (including anxiety reaction with 
depressive elements) when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when the psychiatric condition produces occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9400.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Private medical records dated from August 1998 to August 2004 
show that the Veteran received intermittent treatment for 
depression and adjustment disorder.  The Veteran's symptoms 
included feeling lonely, feeling like an outcast his whole 
life, frustration at how things were going, sadness, 
irritation, and agitation.  He reported not having much 
social support other than friends who took him out twice a 
week and took him to doctor's appointments.  He refused to go 
to senior citizen centers or other social activities.  

On VA examination in March 2004, the Veteran complained of 
having sleep difficulties for the previous 60 years.  He 
reported having interrupted sleep and tossing and turning 
during the night.  He stated that he had experienced good 
working relationships with his co-workers and supervisors 
when he worked as a photographer and also when he worked in 
sales.  He reported that he became unable to drive during his 
employment because of medical and emotional problems.  He 
complained that he had made major changes in both his daily 
activities and in his social functioning to accommodate his 
fears of the dark, storms, and insects.  He stated that he 
was currently not working because he was mentally incapable 
of working.  Examination revealed the Veteran to be a 
reliable historian with normal orientation and appropriate 
appearance, hygiene, and behavior.  His affect and mood were 
abnormal with depressed mood.  The examiner noted that his 
depression did not affect his ability to function 
independently and effectively.  There was normal 
communication, speech, memory, and abstract thinking.  The 
Veteran had no panic attacks, delusions, hallucinations, 
obsessional rituals, or suicidal or homicidal ideation.  
Thought processes were appropriate, and judgment was not 
impaired.  The examiner diagnosed the Veteran with 
generalized anxiety disorder (anxiety reaction with 
depressive elements) and assigned a Global Assessment of 
Functioning (GAF) score of 54.  The examiner found that the 
Veteran was mentally capable of managing benefit payments in 
his own best interest and that he did not have any mental 
difficulties performing activities of daily living or 
understanding commands.  The examiner also found that the 
Veteran had difficulty establishing and maintaining effective 
work and social relationships due to his fears and 
idiosyncrasies but did not appear to pose any threat of 
persistent danger or injury to self or others.  

The March 2004 VA examination assigned a GAF score of 54.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Under DSM-IV, a GAF score of 54 
indicates moderate symptoms (flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (few friends, 
conflicts with peers or co-workers).  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 
(Mar. 1995); 60 Fed. Reg. 43186 (1995).  

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates the criteria 
for a 30 percent disability rating.  The evidence tends to 
show that the Veteran's anxiety reaction with depressive 
elements is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  His 
treating physicians and the VA examiner have reported that he 
does not have symptoms such as homicidal or suicidal 
ideation.  There is no evidence of speech that is 
intermittently illogical, obscure, or irrelevant.  Rather, 
the Veteran's speech is consistently noted to be clear and 
logical.  Assessments of his condition show that he has some 
irritability, agitation, and depression, but do not 
demonstrate that he has near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.  Likewise, the medical 
evidence generally shows fair judgment, fair insight, and a 
neat appearance.  Impairment of abstract thinking or memory 
is not shown.  Thus, the findings do not support the 
conclusion that the Veteran has severely impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  While his symptoms have been noted 
to interfere in his ability to relate to others, the Board 
finds that social difficulty alone is not sufficient to 
warrant an increased rating of 50 percent for his anxiety 
reaction with depressive elements where the overall 
symptomatology otherwise more nearly approximates the 
criteria for a 30 percent rating.  Accordingly, the Board 
finds that a rating in excess of 30 percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's anxiety reaction with depressive elements does 
not warrant an increased rating under DC 9400 for any period 
under consideration during the course of the claim on appeal.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and rating 
decisions in April 2004 and December 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

An increased rating for anxiety reaction with depressive 
elements is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


